DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Annamraju (US 2021/0321197).
Regarding Claim 1, Annamraju teaches a first device (figure 1, device 130); 
a second device (figure 1, device 110); and 
a management device that is capable of communicating with each of the first device and the second device (figure 1, device 140), 
wherein the first device includes a speaker, and
 a first controller that generates a first authentication code based on identification (ID) information of the first device (¶ [0034], see service request and audio token)
converts the first authentication code into an acoustic signal and outputs the acoustic signal from the speaker (¶ [0034], see specifically token), 
and sends the first authentication code to the management device (¶ [0034] see specifically service request),
 wherein the second device includes a microphone, and a second controller that causes the microphone to acquire the acoustic signal (¶ [0034], see specifically broadcast audio token). 
extracts a second authentication code from the acquired acoustic signal (¶ [0034], see specifically service request identifier) , and sends the extracted second authentication code to the management device (¶ [0034], rebroadcast), and
 wherein the management device includes a third controller that receives the first authentication code, receives the second authentication code, and collates the first authentication code and the second authentication code and, when the first authentication code is identical with the second authentication code, establishes communication between the first device and the second device (¶ [0072], see specifically successful CRC).

Regarding Claim 3, Annamraju teaches the first controller generates a random number, and the first controller generates, based on the generated random number and the ID information of the first device, the first authentication code (¶ [0057] – [0058], see specifically random number generator.)

Regarding Claim 4, Annamraju teaches an operation of the first device is implemented as a web application that runs on the first device (¶ [0047], see specifically web content.)

Regarding Claim 8, Annamraju teaches the acoustic signal is an ultrasound acoustic signal (¶ [0017], see specifically ultrasound).

Claim(s) 2, 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamraju (US 2021/0321197) in view of Ding (US 10,049,671).
Regarding Claim 2, Annamraju fails to explicitly teach when a voice command is acquired by the microphone, the second controller included in the second device sends information regarding the acquired voice command to the management device, wherein the third controller included in the management device receives the information regarding the voice command sent from the second device and sends the information regarding the voice command to the first device, and wherein the first controller included in the first device receives the information regarding the voice command sent from the management device and executes an operation corresponding to the voice command.
Ding from the same or similar field of endeavor teaches a voice command is acquired by the microphone, the second controller included in the second device sends information regarding the acquired voice command to the management device, wherein the third controller included in the management device receives the information regarding the voice command sent from the second device and sends the information regarding the voice command to the first device, and wherein the first controller included in the first device receives the information regarding the voice command sent from the management device and executes an operation corresponding to the voice command (Figure 5A, see specifically data response and column 6, line 40 – column 7, line 15, see specifically the process of acquiring a voice command and the processing).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to process a voice command acquired by the remote device process and send it through the connected device and the cloud server in the system of Annamraju as taught by Ding.
The motivation is that some devices such as headsets and earbuds may have limited availability to process voice or provide services, transmitting the voice acquired to more competent devices for processing and response would provide for more applicable results and better utility of lower power devices.

Regarding Claim 5, Annamraju fails to explicitly teach when communication with the second device is not established, the first device operates in accordance with a first voice command that is input to a microphone of the first device, and wherein, when communication with the second device is established, the first device acquires via the management device, a second voice command that is input to the microphone of the second device, and operates in accordance with the second voice command
Ding from the same or similar field of endeavor teaches teach when communication with the second device is not established, the first device operates in accordance with a first voice command that is input to a microphone of the first device, and wherein, when communication with the second device is established, the first device acquires via the management device, a second voice command that is input to the microphone of the second device, and operates in accordance with the second voice command (Figure 5A, see specifically data response and column 6, line 40 – column 7, line 15, see specifically the process of acquiring a voice command and the processing).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to process a voice command acquired by the remote device process and send it through the connected device and the cloud server in the system of Annamraju as taught by Ding.
The motivation is that some devices such as headsets and earbuds may have limited availability to process voice or provide services, transmitting the voice acquired to more competent devices for processing and response would provide for more applicable results and better utility of lower power devices.

Regarding Claim 6, Annamraju fails to explicitly teach when communication with the second device is established, upon the second voice command being input to the microphone of the second device, the first device operates in an event-driven manner.
Ding from the same or similar field of endeavor teaches when communication with the second device is established, upon the second voice command being input to the microphone of the second device, the first device operates in an event-driven manner (Figure 5A, see specifically data response and column 6, line 40 – column 7, line 15, see specifically the process of acquiring a voice command and the processing).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to process a voice command acquired by the remote device process and send it through the connected device and the cloud server in the system of Annamraju as taught by Ding.
The motivation is that some devices such as headsets and earbuds may have limited availability to process voice or provide services, transmitting the voice acquired to more competent devices for processing and response would provide for more applicable results and better utility of lower power devices.

Regarding Claims 14 and 15, Annamraju teaches a device comprising: a speaker, and a controller (figure 1, device 130), wherein the controller generates an authentication code based on ID information of the device (¶ [0034], see service request and audio token), 
converts the authentication code into an acoustic signal and outputs from the speaker the acoustic signal to be acquired by a microphone of another device (¶ [0034], see specifically token), sends the authentication code to a management device for establishing communication with the other device  (¶ [0034], see specifically broadcast audio token), 
Annamraju fails to explicitly teach receives information of a voice command acquired by the microphone of the other device via the management device and executes an operation corresponding to the voice command.
Ding from the same or similar field of endeavor teaches receives information of a voice command acquired by the microphone of the other device via the management device and executes an operation corresponding to the voice command (Figure 5A, see specifically data response and column 6, line 40 – column 7, line 15, see specifically the process of acquiring a voice command and the processing).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to process a voice command acquired by the remote device process and send it through the connected device and the cloud server in the system of Annamraju as taught by Ding.
The motivation is that some devices such as headsets and earbuds may have limited availability to process voice or provide services, transmitting the voice acquired to more competent devices for processing and response would provide for more applicable results and better utility of lower power devices.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamraju (US 2021/0321197) in view of Ding (US 10,049,671) as applied to claim 5 above, and further in view of Lee (US 2009/0149153).

Regarding Claim 7, Annamraju fails to explicitly teach when the second voice command is a communication disconnection command, the management device disconnects the communication between the first device and the second device.
Lee from the same or similar field of endeavor teaches when the second voice command is a communication disconnection command, the management device disconnects the communication between the first device and the second device (¶ [0043], see specifically disconnect).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use a voice command do disconnect the device in the system of Annamraju as taught by Lee.
The motivation is that disconnection or the connection of a device is something that would be desirable to do by voice as it allows for greater control.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamraju (US 2021/0321197) in view of MacKay (US 2019/0173687)
Regarding Claim 9, Annamraju fails to explicitly teach the first device includes an internet protocol (IP) address of the first device.
MacKay teaches the ID information of the first device includes an internet protocol (IP) address of the first device (¶ [0032], see specifically IP address).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to Annamraju to use an IP address as taught by MacKay.
The motivation is that global IP addresses are unique and it would help to provide connection between the devices.

Regarding Claim 13, Annamraju fails to explicitly teach the second device is a smart speaker.
MacKay from the same or similar field of endeavor teaches the second device is a smart speaker (¶ [0018], see specifically smart speaker.
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to Annamraju to be a smart speaker as taught by MacKay.
The motivation is that smart speakers are frequently Bluetooth devices and it would be obvious to allow them to interconnect and pair as it would increase the industrial applicability of Annamraju.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamraju (US 2021/0321197) in view of Koutenaei (US 2016/0269403).
Regarding Claim 10, Annamraju the ID information of the first device includes a browser name of the web application and version information thereof.
Koutenaei from the same or similar field of endeavor the ID information of the first device includes a browser name of the web application and version information thereof (¶ [0031] and [0064], see specifically browser name and browser version)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the browser name and version as part of the identifying information in the system of Annamraju as taught by Koutenaei.
The motivation is that it would further identify the device making the identification as it is information that is specific to the device making the authenticating data, which is part of making authentication data.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamraju (US 2021/0321197) in view of Jain (US 2015/0351147).
Regarding Claim 11, Annamraju fails to explicitly teach the random number generated by the first device is stored in a cookie of the web application.
Jain from the same or similar field of endeavor teaches the random number generated by the first device is stored in a cookie of the web application (¶ [0074], see specifically random unique number and cookie).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to store a random number in a cookie in the system of Annamraju as taught by Jain.
The motivation is that cookies are used by web application to store 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamraju (US 2021/0321197) in view of Fornshell (US 2020/0382569).
Regarding Claim 12, Annamraju fails to explicitly teach the first device is a printer. 
Fornshell from the same or similar field of endeavor teaches the first device is a printer (¶ [0018], see specifically the list of devices).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to build the system of Annamraju into the devices suggested by Fornshell.
The motivation is given by Fornshell in ¶ [0018], printers are a wireless device for which access or control may be shared with another user, and it would be obvious to facilitate easy pairing and access to them. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419